Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 1
an inner ring including a first inner race and a second inner race, an inner raceway, and a shock absorber element disposed therebetween; an outer ring defining an outer raceway; and a plurality of roller elements disposed between the inner ring and the outer ring, each roller element being in rolling contact with the inner raceway and the outer raceway, wherein the inner ring is in direct contact with the shaft, has a circular cross-section as taken in a plane perpendicular to a longitudinal center axis of the shaft, and the first race and the second race are separated by a gap, and wherein each of the first inner race and the second inner race includes a cylindrical portion and an annular flange that extends radially-outwardly from an outermost perimeter of the cylindrical portion.

Claim 10
A shock absorbing radial bearing assembly for use with a shaft, comprising: an inner ring including a first inner race and a second inner race, an inner raceway, and a shock absorber element disposed therebetween; an outer ring defining an outer raceway; and a plurality of roller elements disposed between the inner ring and the outer ring, each roller element being in rolling contact with the inner raceway and the outer raceway, wherein the first inner race and the second inner race are in direct contact with the shaft, and the first race and the second race are separated by a gap.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656